Citation Nr: 1121795	
Decision Date: 06/06/11    Archive Date: 06/20/11

DOCKET NO.  10-13 944	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.  


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel



INTRODUCTION

The Veteran had active service from April 1952 to April 1955.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2009 decision by the RO which denied the benefits sought on appeal.  


FINDINGS OF FACT

1.  All evidence necessary for adjudication of this claim has been obtained by VA.  

2.  The immediate cause of the Veteran's death on December 21, 2007 is shown to have been the result of end-stage renal disease; other conditions which contributed to death included diabetes mellitus, lung cancer, and coronary artery disease (CAD).  

3.  At the time of death, the Veteran's service-connected disabilities included residuals of through and through gunshot wound to the right chest with laceration of the diaphragm and liver; rated 20 percent disabling, and residual neurectomy of the 6th and 7th intercostals nerves on the right; rated 10 percent disabling.  The combined rating was 40 percent; effective from February 20, 1958.  

4.  The Veteran's renal disease, diabetes mellitus, lung cancer and CAD were first clinically demonstrated many years after service, and the greater weight of the evidence does not show a causal connection between these disabilities and military service or any incident therein.  

5.  A disability of service origin did not cause the Veteran's death, and did not have a material influence in accelerating death.  


CONCLUSION OF LAW

A disability of service origin did not cause or contribute substantially or materially to cause the Veteran's death.  38 U.S.C.A. §§ 1310, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.312 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159 (2010); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Such notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if there is a favorable disposition of the claim.  Id; 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.159, 3.326; see also Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  

The United States Court of Appeals for Veterans Claims (Court) has further held that in the context of a claim for DIC benefits, a VCAA notice must include (1) a statement of the conditions, if any, for which a Veteran was service connected at the time of his or death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service connected.  See Hupp v. Nicholson, 21 Vet. App. (2007).  

Prior to initial adjudication of the appellant's claim, a letter dated in November 2008 informed her that evidence was needed to show that service-connected disability caused or contributed to cause the Veteran's death.  Further, the appellant has presented specific argument on her theory regarding the relationship between the Veteran's service-connected disability and the cause of his death.  Thus, she has had a meaningful opportunity to participate effectively in the processing of her claim.  Therefore, any error in the content of notice was not prejudicial.  See Overton v. Nicholson, 20 Vet. App. 427, 439 (2006); Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  

With respect to the duty to assist in this case, the Veteran's service medical records and all VA and available private medical records have been obtained and associated with the claims file.  A VA medical opinion has been obtained.  Further, neither the appellant nor her representative have made the RO or the Board aware of any additional evidence that needs to be obtained in order to fairly decide this appeal, and has not argued that any error or deficiency in the accomplishment of the duty to notify and duty to assist has prejudiced her in the adjudication of her appeal.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006).  

Based on a review of the claims file, the Board finds that there is no indication in the record that any additional evidence relevant to the issue to be decided herein is available and not part of the claims file.  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Therefore, the Board finds that duty to notify and duty to assist have been satisfied and will proceed to the merits of the appellant's appeal.  

Laws & Regulations

To establish service connection for the cause of the Veteran's death, the evidence must show that a disability incurred in or aggravated by active service either caused or contributed substantially or materially to cause death.  38 U.S.C.A. § 1310 (West 2002).  A service-connected disorder is one that was incurred in or aggravated by active service; one for which there exists a refutable presumption of service incurrence, such as diabetes mellitus, tumors, and cardiovascular disease, if manifested to the required degree within a prescribed period from the Veteran's separation from active duty; or one that is proximately due to or the result of service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309, 3.310(a) (2010).  

Service connection may also be established if the evidence of record, regardless of its date, shows that the Veteran had a chronic disorder in service or during an applicable presumptive period, and that he still has such a disorder.  38 C.F.R. § 3.303(b).  Such evidence must be medical unless it relates to a disorder that may be competently demonstrated by lay observation.  See, e.g., Savage v. Gober, 10 Vet. App. 488, 494-95 (1997).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  38 C.F.R. § 3.303(b).  

A service-connected disability will be considered as the principal (primary) cause of death when such disability, singly or jointly with some other disorder, was the immediate or underlying cause of death or was etiologically related thereto.  A contributory cause of death is inherently one not related to the principal cause.  In determining whether the service-connected disability contributed to death, it must be shown that it contributed substantially or materially, that it combined to cause death, or that it aided or lent assistance to the production of death.  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 C.F.R. § 3.312 (2010).  

Factual Background & Analysis

In this case, the Board has reviewed all the evidence of record, including but not limited to the appellant's contentions, the Veteran's service treatment records, and all VA and private medical records since his discharge from service.  Although the Board has an obligation to provide adequate reasons and bases supporting its decision, it is not required to discuss each and every piece of evidence in a case.  The relevant evidence including that submitted by the appellant will be summarized where appropriate.  

The Veteran died in December 2007.  The certificate of death listed the immediate cause of death as end-stage renal disease.  Other conditions which contributed to death included diabetes mellitus, lung cancer, and coronary artery disease.  

At the time of his death, the Veteran was service-connected for residuals of through and through gunshot wound to the right chest with laceration of the diaphragm and liver, rated 20 percent disabling, and neurectomy of the 6th and 7th intercostal nerves on the right, rated 10 percent disabling.  The combined rating was 40 percent from February 1958.  

The appellant contends, in essence, that the Veteran's multiple medical problems which caused his death in 2007 were all related to the gunshot wound he suffered in service.  

The evidence of record includes a letter from the Veteran's private primary care physician, Dr. J. Harrington, received in October 2008, to the effect that the Veteran's gunshot wound to the chest in service contributed to his early demise.  The physician indicated that the Veteran had a history of multiple bouts of pneumonia, including in service, which caused scarring of the lungs and a reduction in lung volume which, in turn, stressed his heart and led to the development of CAD.  She stated "when [the Veteran's] lungs failed it caused the edema in his lungs to stress his heart and his heart to ultimately fail."  She also stated "...when [the Veteran's] heart failed his circulatory system could not supply his kidneys and his kidneys failed," and that the Veteran had chemotoxacosis, from the "bullet and the remaining fragments which cause continuous deterioration and necrosis resulting in a cascade of biochemical reactions that result in death."  She concluded with the sentence, "Without [the Veteran's] Lungs, Heart and Kidneys his unfortunately died much sooner than he would have had he not sustained the chest wound he did in 1952 while serving in the Navy."     

Historically, the service treatment records showed that the Veteran was seen at a base infirmary for a slight headache, dizziness, upset stomach and weakness in June 1952.  X-ray studies at that time revealed left lower lobe pneumonia.  The Veteran was treated with penicillin, salt tablets, oral fluids and rest.  X-ray studies on the fourth and sixth days showed improvement with only a few rales in the left base, and the Veteran was returned to full duty on the seventh day.  The service records showed no further complaints, treatment or abnormalities for pneumonia during service.  

The service records also showed that the Veteran suffered a gunshot wound to the right chest from sniper fire in February 1953.  The bullet entered the right posterior area and transversed the thoracic cavity lacerating the diaphragm and dome of the liver, ricocheted off a rib and exited posteriorly at the 10th rib.  The lacerations were sutured and secondary closure of the chest wound was performed.  The Veteran was transferred to a hospital ship for further disposition.  

A treatment record in March 1953, indicated that the right thoracotomy wound was well healed with smaller secondary sutured wounds above and below the primary wound.  The sutures were removed and x-ray studies revealed pleural effusion to the level of the 4th intercostals space in the right chest.  Thoracentesis was performed and a repeat x-ray revealed some residual fluid in the right pleural cavity.  All wounds, however, were described as healed and the Veteran was evacuated stateside.  

When evaluated at a stateside naval hospital in April 1953, the Veteran denied any shortness of breath, cough, fever, or chest pains.  The Veteran was in no acute discomfort, vital signs were normal, and his lungs were entirely clear on auscultation and percussion.  Expansion of the lungs was equal and full, and no bony abnormalities were noted.  The thoracotomy and drainage scars were well-healed and all laboratory and diagnostic studies, including liver function tests were within normal limits.  X-ray studies showed fractures of the 8th, 9th, and 10th ribs on the right and blunting of the right costophrenic angle.  The remainder of the rib cage, lungs, heart, and mediastinum were normal.  The Veteran was started on physical therapy and showed good response.  His chest tightness resolved and there was no weakness or chest pain.  

The Veteran returned to duty on May 19, 1953, but he was seen again at the hospital on May 25, 1953, for correction of a painful scar lateral to the right breast.  The scar tissue was excised under local anesthesia and the surgical incision sutured.  When seen June 3, 1953,  the wound was well-healed, the sutures removed and the Veteran returned to full duty, "recovered."    

Thereafter, the record shows the Veteran was admitted to a North Carolina base hospital for hemoptysis secondary to rupture of a small bronchial vessel in September 1953.  The Veteran reported two episodes of hemoptysis in the previous week, some shortness of breath since his gunshot injury, and a history of multiple bouts of pneumonia dating back to childhood.  Other than the well-healed scars, no pertinent abnormalities were noted on examination and the Veteran's lungs were clear.  Fluoroscopy showed the cardiac silhouette was normal.  The lateral aspect of the right leaf of the diaphragm was fixed, and the remainder of the diaphragm moved well.  There was no free fluid in the costophrenic angle or any masses.  As the Veteran was afebril since admission, eating well, and asymptomatic, he was returned to full duty after one week.  

Subsequently, the Veteran was seen for chest pains, described as needles and pins sensation over the right chest area on several occasions from January to July 1954.  On initial examination, there was some hyperesthesia over the mid-sternal area and lateral and inferior to the right nipple.  The Veteran denied any hemoptysis since the prior incident, but reported pressing type pain in his right chest which was increased with running or exercise.  The gunshot and surgical scars were well healed, there was no wheezing or rales, although breath sounds were reduced over the anterior and lateral lower lobe on the right.  The Veteran's heart was not enlarged and there were no murmurs.  The impression was neuralgia of the intercostals nerves and rule out pleural adhesions.  

The Veteran underwent right intercostals nerve block of the 6th and 7th nerves in February 1954, with limited success, and a neurectomy in March 1954 without complication.  After the neurectomy, the Veteran reported complete relief of pain, but continued to have pins and needles sensation.  When seen following convalescence in April 1954, the Veteran was asymptomatic and was discharged to full duty in May 1954.  

In July 1954, the Veteran was seen for pain in the right axilla and around the lateral aspect of the right chest.  He was noted to have a 1 1/2 cm lesion, granulation tissue on the right chest in the mid-axillary line about the level of the 7th rib produced by the instillation of a local anesthetic used to block the costal nerve at that level.  Physical examination at that time was within normal limits, although there was palpable tenderness from the xyphoid to the mid axillary line along the costophrenic border.  The Veteran's lungs were clear, there were no murmurs and sinus rhythm was normal.  The wound was cleaned and an ointment applied.  Follow-up in mid-July showed the wound was healing nicely with a small bed of granulation tissue remaining.  The diagnosis was neuralgia, intercostal, post traumatic.  

Other than the gunshot wound and surgical scars of the right chest, the Veteran's separation examination in March 1955 was within normal limits and showed no pertinent complaints, abnormalities, or diagnosis referable to any cardiovascular or respiratory problems.  The Veteran's lungs, chest, heart, and vascular systems were normal.  

When examined by VA in May 1955, the Veteran reported a history of chest wall pain.  On examination, there were no signs or symptoms of any neurological abnormalities.  The Veteran's blood pressure was 125/75, and there were no cardiovascular or respiratory abnormalities noted.  Auscultation and percussion of the chest was normal, there were no rales or rhonchi, and the chest scars were well healed and not tender.  

A private medical report, dated in February 1958, noted the Veteran's complaints of chest pain, shortness of breath and pain on exertion.  The Veteran was described as powerfully built with numerous well-healed, tender scars on the right chest wall.  The physician recommended chest x-ray studies to determine whether adhesions were causing the Veteran's dyspnea and possible surgical intervention.  

When examined by VA in March 1958, the Veteran reported pain and shortness of breath on exertion.  On examination, there was no muscular weakness or atrophy, and the multiple chest scars were well healed.  There was a four inch area in the right axilla just lateral to the nipple that was excessively tender to palpation.  The examiner noted that the findings did not follow the dermatome distribution of any one or several intercostals nerves and opined that there was a marked psychogenic superimposed reaction.  All other findings were within normal limits.  X-ray studies showed normal lung fields and aortic arch, and no opaque foreign bodies were seen.  The diagnosis was intercostals neuralgia on the right not found on examination.  

In December 2008, the claims file was reviewed by a VA physician to determine whether the Veteran's gunshot wound and residual disabilities played any role in contributing to his death.  The examiner indicated that the claims file was reviewed and included a detailed description of the Veteran's medical history.  Concerning the October 2008 private medical opinion, the examiner noted that the Veteran had a history of multiple bouts of pneumonia all of which pre-existed the gunshot injury in service, and that chest x-ray studies in 1955 and 1958, subsequent to the gunshot wound, showed no lung field abnormalities.  Further, the examiner noted that multiple investigations for chronic right chest pain failed to incriminate any lung condition.  The examiner opined, therefore, that it was unlikely that the gunshot wound contributed to any pulmonary function loss.  As to the private opinion that the Veteran suffered from chemotoxacosis from bullet fragments, the examiner pointed out that the gunshot injury was a through and though perforating wound with the projectile exiting the chest, and that subsequent x-ray studies showed no evidence of any residual foreign bodies.  Therefore, there was no possibility that the Veteran had chemotoxacosis.  The examiner concluded that it was most unlikely that the gunshot wound to the right chest with laceration of the diaphragm and laceration to the dome of the liver would be an etiological factor in any of the medical conditions linked to the Veteran's death.  The examiner opined that the gunshot wound did not cause, result in, or contributed to the Veteran's death.  

After review of all the evidence of record, the Board finds the VA opinion to have greater probative value, as it was based on a detailed analysis of all of the evidence of record, including the private medical opinion.  The examiner included a discussion of all relevant facts, addressed the lack of any medical basis for the private opinion, and offered a rationale and plausible explanation for concluding that the Veteran's death was not related in any way to his service-connected disability.  See Wray v. Brown, 7 Vet. App. 488, 493 (1995); see also Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (Factors for assessing the probative value of a medical opinion include the thoroughness and detail of the opinion.)  

In contrast, the private physician did not offer any explanation to support her assertions or identify any medical basis for the conclusions reached.  Specifically, her comments regarding the Veteran's pneumonia was not quantified in any way or placed in a context with any episodes of pneumonia outside of service.  It also must be observed that the residuals of pneumonia were not listed among the causes of the Veteran's death.  As to her remarks regarding chemotoxacosis from bullet fragments, she was factually incorrect, as it is amply demonstrated the Veteran retained no bullet fragments from his gunshot wound.  Given these shortcomings, the Board places greater reliance on the VA medical opinion.  As that opinion concluded there was no relationship between the Veteran's death and his service connected disability, the greater weight of the evidence is against the claim.  

To the extent that the appellant contends that the Veteran's death was related to his service-connected disability, it is well-established that laypersons without medical training, such as the appellant, are not competent to comment on medical matters.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992); see also 38 C.F.R. § 3.159 (a)(1) [competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions].  Thus, to the extent that the appellant is attempting to link the Veteran's death to his service through her own statements, her opinion is of no probative weight in this regard.  See Jandreau v. Nicholson , 492 F.3d 1372, 1377 (2007).  Moreover, her lay assertions are outweighed by the medical conclusion of the December 2008 VA physician.  

While the Board is sympathetic to the appellant's contentions, the most probative evidence of record does not show that a disability incurred in or aggravated by service either caused or contributed substantially or materially to the Veteran's death.  Accordingly, service connection for the cause of the Veteran's death must be denied.  

Finally, the evidence as a whole does not establish continuity of symptomatology of renal or heart disease, tumors or diabetes mellitus since service.  38 C.F.R. § 3.303(b).  The evidence of record reveals that from discharge from service in 1954 until around 2005, there was no record of any complaints, treatment or diagnosis for any of the diseases listed as the causes of the Veteran's death.  Further, neither the appellant nor her representative have ever specifically alleged continuity of symptomatology since service for any of those disabilities.  See Maxson v. Gober, 230 F.3d 1330, 1332 (Fed. Cir. 2000).  Therefore, service connection for renal disease, heart disease, tumors or diabetes mellitus may not be established based on chronicity in service or continuity of symptomatology after service.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  

Given the foregoing, the Board concludes that the preponderance of the evidence is against the claim of service connection for the cause of the Veteran's death.  Therefore, the benefit of the doubt doctrine does not apply and the appeal is denied.  38 U.S.C.A. § 5107(b).  


ORDER

Service connection for the cause of the Veteran's death is denied.  




____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


